Opinion filed August 8, 2019




                                      In The


        Eleventh Court of Appeals
                                   __________

                               No. 11-18-00140-CR
                                   __________

                  RONALD EDGAR LEE, JR., Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 104th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 19309B


                      MEMORANDUM OPINION
      A jury convicted Appellant, Ronald Edgar Lee, Jr., of continuous sexual abuse
of a child and assessed his punishment at confinement for life. On appeal, the Texas
Court of Criminal Appeals concluded that the evidence was insufficient to support
the conviction for continuous sexual abuse of a child, but was sufficient to establish
the lesser-included offense of aggravated sexual assault of a child. See Lee v. State,
537 S.W.3d 924, 926–27 (Tex. Crim. App. 2017). The Texas Court of Criminal
Appeals reformed the trial court’s judgment to reflect a conviction for aggravated
sexual assault of a child and remanded the case to the trial court for a new
punishment hearing. Id. at 927. Following the new punishment hearing, the jury
assessed Appellant’s punishment at confinement for forty years and a fine of $2,500.
We modify the judgment to reflect that the victim was nine years old at the time of
the offense and to reflect a complete reference to the applicable statute and, as
modified, affirm the judgment of the trial court.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and concludes that there are no meritorious
issues to raise on appeal. Counsel provided Appellant with a copy of the brief and
the motion to withdraw. Counsel informed Appellant that counsel would provide to
Appellant a copy of the “court record” on the new punishment hearing. Counsel also
provided Appellant with a pro se motion for access to the appellate record as well as
contact information for the district clerk and this court. Counsel advised Appellant
of his right to review the record and file a response to counsel’s brief. Counsel also
advised Appellant of his right to file a pro se petition for discretionary review in
order to seek review by the Texas Court of Criminal Appeals.                              See TEX. R.
APP. P. 68.      Court-appointed counsel has complied with the requirements of
Anders v. California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex.
Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and
Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
        Appellant has not filed a response to counsel’s Anders brief. Following the
procedures outlined in Anders and Schulman, we have independently reviewed the
record, and we agree that the appeal is frivolous and without merit.1


        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.

                                                    2
        However, we note that the trial court’s June 22, 2019 Second Nunc Pro Tunc
Judgment of Conviction by Jury incorrectly reflects that “[t]he age of the victim at
the time of the offense was 11 years,” while the record reflects that the victim was
nine years old at the time of the offense. We also note that the reference to the statute
for the offense in the June 22, 2019 Second Nunc Pro Tunc Judment of Conviction
by Jury is incomplete. We have the authority to modify the trial court’s judgment to
correctly reflect the trial court proceedings when we have the necessary information
to do so. See TEX R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex.
Crim. App. 1993). Therefore, we modify the trial court’s June 22, 2019 Second
Nunc Pro Tunc Judgment of Conviction by Jury to reflect the following: “The age
of the victim at the time of the offense was 9 years,” and the “Statute for Offense”
is “22.021(a)(1)(B)(i), (a)(2)(B) Penal Code.”
        We grant counsel’s motion to withdraw, and we affirm the judgment of the
trial court as modified.


                                                                   PER CURIAM


August 8, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3